DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,054,203. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are related to the same structure as the patented claims but are broader in scope than the patented claims. For example, claim 1 of the patented claims appears to be a combination of several claims from the instant application. The claims of the patent also provide more structure and functional language that is not included in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of the “secondary latch being coupled to the spring” is indefinite because it is not sufficiently clear from the claims, drawings or specification how the secondary latch is coupled to the spring. As best understood, there are several intervening structural elements between the spring and secondary latch. At best, the spring can act on the secondary latch or bias the secondary latch and the claims will be interpreted as such.
Regarding claim 2, the limitation of the spring couples with and retains the fully inserted magazine is indefinite for similar reasons as with claim 1. The spring does not couple with the magazine, as best understood by the examiner. Nor does the spring retain the magazine in the inserted position. As best understood by the Examiner, the spring acts as a biasing force of the magazine catch to urge the primary and secondary latches into the keeper of a magazine to retain the magazine. The claims will be interpreted as best understood by the examiner. 
 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “retention mechanism for” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “mechanism” which is interpreted as a generic placeholder coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe, US Patent No. 4,580,373.
Regarding claim 1, Rowe discloses a magazine catch (16) for securing an ammunition magazine, the magazine catch including: a primary latch (26), 5a spring (18) coupled to the magazine catch for urging the primary latch into a keeper on a magazine well (2:17-25), a magazine release button (shown in figure 2 at the indicator for numeral 16 but not specifically element 16) mechanically coupled to the primary latch, and a secondary latch (28/38) being coupled to the spring (both 26 and 28 are urged into engagement with the magazine well and magazine by spring 18 which, as best understood by the Examiner in view of the 112 issues presented, meets the limitations).  
Regarding claim 2, Rowe further discloses 10when the magazine is fully inserted into the magazine well the spring couples with and retains the fully inserted magazine within the magazine well and engages the magazine therein (shown in figure 3)  
Regarding claim 3, Rowe further discloses the magazine release button, when 15depressed, overcomes the spring and retracts the primary latch from the keeper on the magazine well thereby disengaging the magazine catch from the magazine and releasing and removing the magazine from the magazine well (shown in figure 4 as the released position)
Regarding claim 4, Rowe further discloses the spring (18) urges said secondary latch 20into the magazine well and is mechanically coupled to the magazine release button for retracting the secondary latch from the magazine well (spring 18 urges all of catch 16, including 26, 28 and 38 inter alia into engagement with the magazine and magazine well. Pressing the magazine catch as in figure 4 shows the release position by overcoming the spring 18).  
Regarding claim 6, Rowe further discloses when the magazine is less than fully inserted into the magazine well the spring urges the secondary latch (28/38) into the keeper wherein the second latch couples and retains the less than fully inserted magazine within the magazine well (shown in figure 2)
Regarding claim 7, Rowe further discloses a retention mechanism for an ammunition magazine (A), the retention mechanism including: a receiver for a firearm (firearm disclosed in abstract and a firearm is known to include a receiver) wherein the receiver includes a magazine well (formed by walls 10 and 12), and a magazine catch (16) incorporated into the receiver.  
Regarding claim 8, Rowe further discloses the magazine well (formed by 10 and 12) defines a cavity into which the magazine may be inserted and ejected from and further includes a keeper (40).  
Regarding claim 9, Rowe further discloses the magazine catch further includes a spring (18), a release button (left side of 16 in figures best shown in figure 2 at indicator for 16), a primary latch (26) and a secondary latch (28/38).  
Regarding claim 10, Rowe further discloses the primary latch protrudes into the cavity of the magazine well and engages the magazine keeper when the magazine 20is fully inserted into the magazine well (shown in figure 3).  
Regarding claim 11, Rowe further discloses the spring urges the primary latch into the keeper on the magazine well (shown in figure 3 and disclosed in 2:17-25).  
Regarding claim 13, Rowe further discloses the secondary latch protrudes into the cavity of the magazine well and engages the magazine keeper when the magazine is partially inserted into the magazine well (shown in figure 2).  
Regarding claim 14, Rowe further discloses the spring urges the secondary latch into the keeper on the magazine well (shown figure 2, 18 urges all of 16 inter alia)
Regarding claim 15, Rowe further discloses the magazine catch is mechanically coupled to the magazine release button wherein depressing the release 10button overcomes the spring and retracts the primary latch and the secondary latch from the magazine keeper (figure 4 shows the magazine catch and both latches in the release position).

Claim(s) 1-5, 7-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe as alternatively interpreted.
Regarding claim 1, Rowe discloses a magazine catch (16) for securing an ammunition magazine, the magazine catch including: a primary latch (26), 5a spring (18) coupled to the magazine catch for urging the primary latch into a keeper on a magazine well (defined by 10 and 12), a magazine release button (shown in figure 2 best at indicator for 16) mechanically coupled to the primary latch, and a secondary latch (protrusion extending from 26 which engages the magazine) being coupled to the spring  (both 26 and protrusion from 26 are urged into engagement with the magazine well and magazine by spring 18 which, as best understood by the Examiner in view of the 112 issues presented, meets the limitations).  
Regarding claim 2, Rowe further discloses when the magazine is fully inserted into the magazine well the spring couples with and retains the fully inserted magazine within the magazine well and engages the magazine therein (figure 3).  
Regarding claim 3, Rowe further discloses the magazine release button, when 15depressed, overcomes the spring and retracts the primary latch from the keeper on the magazine well thereby disengaging the magazine catch from the magazine and releasing and removing the magazine from the magazine well (figure 4).  
Regarding claim 4, Rowe further discloses the spring urges said secondary latch 20into the magazine well and is mechanically coupled to the magazine release button for retracting the secondary latch from the magazine well (spring 18 urges all of catch 16, including 26 and protrusion on 26 inter alia into engagement with the magazine and magazine well. Pressing the magazine catch as in figure 4 shows the release position by overcoming the spring 18).  
Regarding claim 5, Rowe further discloses wherein the secondary latch protrudes from the primary latch (protrusion on 26 extends from the primary latch element 26 which extends into the magazine well)  
Regarding claims 7-9 and 12, Rowe discloses a retention mechanism for an ammunition magazine, the retention mechanism including: a receiver for a firearm wherein the receiver includes a magazine well, and a magazine catch incorporated into the receiver, the magazine well defines a cavity into which the magazine may be inserted and ejected from and further includes a keeper, the magazine catch further includes a spring, a release button, a primary latch and a secondary latch and the secondary latch protrudes from the primary latch (all detailed in the rejections of claims 1-5 above in the alternative interpretation of Rowe).

Claim(s) 1-3, 5, 7-9, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott, US Patent Publication No. 2018/0156557.
Regarding claim 1, Abbott discloses a magazine catch (200) for securing an ammunition magazine, the magazine catch including: a primary latch (206), 5a spring (magazine catch spring on 204 as in [0029] for example) coupled to the magazine catch for urging the primary latch into a keeper (130) on a magazine well, a magazine release button (110) mechanically coupled to the primary latch, and a secondary latch (212) being coupled to the spring (spring on 204 acts on the magazine catch as described in [0044-0045]).  
Regarding claim 2, Abbott further discloses when the magazine is fully inserted into the magazine well the spring couples with and retains the fully inserted magazine within the magazine well and engages the magazine therein ([0044]).  
Regarding claim 3, Abbott further discloses the magazine release button, when 15depressed, overcomes the spring and retracts the primary latch from the keeper on the magazine well thereby disengaging the magazine catch from the magazine and releasing and removing the magazine from the magazine well ([0044-0045] discloses pressing 110 to release the magazine catch after activation of 214)   
Regarding claim 5, Abbott further discloses the secondary latch protrudes from the primary latch (shown in figure 6)
Regarding claim 7, Abbott discloses a retention mechanism for an ammunition magazine, the retention mechanism including: a receiver (209) for a firearm wherein the receiver includes a magazine well (213), and a magazine catch (200) incorporated into the receiver.  
Regarding claim 8, Abbott further discloses the magazine well defines a cavity into which the magazine (211) may be inserted and ejected from and further includes a keeper (130).  
Regarding claim 9, Abbott further discloses the magazine catch further includes a spring (magazine catch spring, not numbered), a release button (110), a primary latch (206) and a secondary latch (214).  
Regarding claim 12, Abbott further discloses the secondary latch protrudes from the primary latch (figure 6).  
Regarding claim 15, Abbott further discloses the magazine catch is mechanically coupled to the magazine release button wherein depressing the release 10button overcomes the spring and retracts the primary latch and the secondary latch from the magazine keeper (as disclosed in [0044-0045])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641